DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kurokawa et al. (US 2015/0296162 A1) hereinafter referenced as Kurokawa.
The applied reference has a common inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 2, Kurokawa discloses 
An image sensor (fig. 1A) comprising: 
a pixel portion (110; fig. 1A) including a first photodiode (PD[n] in fig. 5; 220 in fig. 23), a second photodiode (PD[n+1]; fig. 5), a first transistor (121; fig.5; Transistor 241 in fig. 23 refers to transistor 121; [0332].) electrically connected to one terminal of the first photodiode and one terminal of the second photodiode (Via transistor 129; fig. 5), and a second transistor (Transistor 241 in fig. 23 refers to transistor 121; [0332].  Therefore transistor 246 in fig. 23 reads on the second transistor) electrically connected to the one terminal of the first photodiode (fig. 23), 
wherein the other terminal of the first photodiode (220 in fig. 23) is electrically connected to a first conductive layer (VP 131; fig. 5; Also 227 in fig. 23), 
wherein one of a source and a drain of the second transistor is electrically connected to a second conductive layer (226; fig. 23) without passing through any transistor, 
wherein the other of the source and the drain of the second transistor is electrically connected to a third conductive layer (267; fig. 23) without passing through any transistor, 
wherein a photoelectric conversion region of each of the first photodiode and the second photodiode (220 is the depth of the all the photodiodes; fig. 23) is closer to a light incident side (660; fig. 23) than the first conductive layer (227; fig. 23), the second conductive layer (226; fig. 23), and the third conductive layer (267; fig. 23),  
wherein the first conductive layer (227; fig. 3) and a semiconductor layer (222; fig. 23) of the first photodiode (220; fig. 23) overlap with each other, 
wherein the second conductive layer (226; fig. 3) and a gate electrode (243; fig. 3) of the first transistor overlap with each other, 
wherein the third conductive layer (267; fig. 23) does not overlap with the semiconductor layer (222; fig. 23) of the first photodiode, 
wherein the third conductive layer (267; fig. 23) does not overlap with the gate electrode (243; fig. 23) of the first transistor (241; fig. 23), 
wherein the second conductive layer (226; fig. 23) and the third conductive layer (267; fig. 23) are positioned at different heights, and 
wherein the third conductive layer (267; fig. 23) and the first conductive layer (227; fig. 23) are positioned at different heights.

Regarding claim 3, Kurokawa discloses everything claimed as applied above (see claim 2), in addition, Kurokawa discloses, further comprising a driving circuit (252; fig. 23) comprising a third transistor (281; fig. 23),
wherein a channel formation region of the first transistor (241) and a channel formation region of the third transistor (281) are positioned at different heights (fig. 23). 

Regarding claim 4, Kurokawa discloses 
An image sensor (fig. 1A) comprising: 
a pixel portion (110; fig. 1A) including a first photodiode (PD[n] in fig. 5; 220 in fig. 23), a second photodiode (PD[n+1]; fig. 5), a first transistor (121; fig.5; Transistor 241 in fig. 23 refers to transistor 121; [0332].) electrically connected to one terminal of the first photodiode and one terminal of the second photodiode (Via transistor 129; fig. 5), and a second transistor (Transistor 241 in fig. 23 refers to transistor 121; [0332].  Therefore transistor 246 in fig. 23 reads on the second transistor) electrically connected to the one terminal of the first photodiode (fig. 23), 
wherein the other terminal of the first photodiode (220 in fig. 23) is electrically connected to a first conductive layer (VP 131; fig. 5; Also 227 in fig. 23), 
wherein one of a source and a drain of the second transistor is electrically connected to a second conductive layer (226; fig. 23) without passing through any transistor, 
wherein the other of the source and the drain of the second transistor is electrically connected to a third conductive layer (267; fig. 23) without passing through any transistor, 
wherein a photoelectric conversion region of each of the first photodiode and the second photodiode (220 is the depth of the all the photodiodes; fig. 23) is closer to a light incident side (660; fig. 23) than the first conductive layer (227; fig. 23), the second conductive layer (226; fig. 23), and the third conductive layer (267; fig. 23),  
wherein the first conductive layer (227; fig. 3) and a semiconductor layer (222; fig. 23) of the first photodiode (220; fig. 23) overlap with each other, 
wherein the second conductive layer (226; fig. 3) and a gate electrode (243; fig. 3) of the first transistor overlap with each other, 
wherein the third conductive layer (267; fig. 23) does not overlap with the semiconductor layer (222; fig. 23) of the first photodiode, 
wherein the third conductive layer (267; fig. 23) does not overlap with the gate electrode (243; fig. 23) of the first transistor (241; fig. 23), 
wherein the second conductive layer (226; fig. 23) and the third conductive layer (267; fig. 23) are positioned at different heights, and 
wherein the third conductive layer (267; fig. 23) and the first conductive layer (227; fig. 23) are positioned at different heights,
wherein a fourth conductive layer (263; fig. 23) and a gate electrode of the second transistor (246; fig. 3) overlap with each other, and
wherein the fourth conductive layer (263) is farther from the light incident side (660) than the second conductive layer (226) and the third conductive layer (267).

Regarding claim 5, Kurokawa discloses everything claimed as applied above (see claim 4), in addition, Kurokawa discloses, further comprising a driving circuit (252; fig. 23) comprising a third transistor (281; fig. 23),
wherein a channel formation region of the first transistor (241) and a channel formation region of the third transistor (281) are positioned at different heights (fig. 23). 

Regarding claim 6, Kurokawa discloses 
An image sensor (fig. 1A) comprising: 
a pixel portion (110; fig. 1A) including a first photodiode (PD[n] in fig. 5; 220 in fig. 23), a second photodiode (PD[n+1]; fig. 5), a first transistor (121; fig.5; Transistor 241 in fig. 23 refers to transistor 121; [0332].) electrically connected to one terminal of the first photodiode and one terminal of the second photodiode (Via transistor 129; fig. 5), and a second transistor (Transistor 241 in fig. 23 refers to transistor 121; [0332].  Therefore transistor 246 in fig. 23 reads on the second transistor) electrically connected to the one terminal of the first photodiode (fig. 23), 
wherein the other terminal of the first photodiode (220 in fig. 23) is electrically connected to a first conductive layer (VP 131; fig. 5; Also 227 in fig. 23), 
wherein one of a source and a drain of the second transistor is electrically connected to a second conductive layer (226; fig. 23) without passing through any transistor, 
wherein the other of the source and the drain of the second transistor is electrically connected to a third conductive layer (267; fig. 23) without passing through any transistor, 
wherein a photoelectric conversion region of each of the first photodiode and the second photodiode (220 is the depth of the all the photodiodes; fig. 23) is closer to a light incident side (660; fig. 23) than the first conductive layer (227; fig. 23), the second conductive layer (226; fig. 23), and the third conductive layer (267; fig. 23),  
wherein the first conductive layer (227; fig. 3) and the photoelectric conversion region (222; fig. 23) of the first photodiode (220; fig. 23) overlap with each other, 
wherein the second conductive layer (226; fig. 3) and a gate electrode (243; fig. 3) of the first transistor overlap with each other, 
wherein the third conductive layer (267; fig. 23) does not overlap with the photoelectric conversion region (222; fig. 23) of the first photodiode, 
wherein the third conductive layer (267; fig. 23) does not overlap with the gate electrode (243; fig. 23) of the first transistor (241; fig. 23), 
wherein the second conductive layer (226; fig. 23) and the third conductive layer (267; fig. 23) are positioned at different heights, and 
wherein the third conductive layer (267; fig. 23) and the first conductive layer (227; fig. 23) are positioned at different heights.

Regarding claim 7, Kurokawa discloses everything claimed as applied above (see claim 6, in addition, Kurokawa discloses, further comprising a driving circuit (252; fig. 23) comprising a third transistor (281; fig. 23),
wherein a channel formation region of the first transistor (241) and a channel formation region of the third transistor (281) are positioned at different heights (fig. 23). 

Regarding claim 8, Kurokawa discloses everything claimed as applied above (see claim 6), in addition, Kurokawa discloses, further comprising a fourth conductive layer (263; fig. 23) 
wherein the fourth conductive layer (263) and a gate electrode of the second transistor (246; fig. 3) overlap with each other, and
wherein the fourth conductive layer (263) is farther from the light incident side (660) than the second conductive layer (226) and the third conductive layer (267).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/           Primary Examiner, Art Unit 2696                                                                                                                                                                                             	10/8/2022